Case: 18-50156      Document: 00514920074        Page: 1     Date Filed: 04/17/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 18-50156                          April 17, 2019
                                 Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk



SHARI I. HOWARD,

                                                Plaintiff−Appellant,

versus

LOWE’S HOME CENTERS, L.L.C., Doing Business as Lowe’s;
LOWE’S COMPANIES, INCORPORATED, Doing Business as Lowe’s;
LOWE’S HOME CENTERS, INCORPORATED, Doing business as Lowe’s,

                                                Defendants−Appellees.




                  Appeals from the United States District Court
                        for the Western District of Texas
                                No. 1:16-CV-1279




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-50156    Document: 00514920074    Page: 2   Date Filed: 04/17/2019


                                No. 18-50156

      Shari Howard, pro se in the district court and on appeal, sued the Lowe’s
defendants, under various theories of state and federal law, to recover damages
arising out of two separate disputes: (1) a broken Whirlpool refrigerator and
(2) the denial of a prepaid-account discount. The district court granted the
defendants’ motion for summary judgment, explaining its decision in a thor-
ough and well-reasoned eighteen-page order entered January 26, 2019.

      The district court carefully explained why, under applicable state and
federal law and the facts in the summary judgment record, each of Howard’s
theories and claims is without merit. It would accomplish little for us to copy
and repeat the court’s convincing disposition of this matter. The summary
judgment is AFFIRMED, essentially for the reasons given by the district court.




                                      2